Citation Nr: 1014908	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of left inguinal herniorrhaphy.

2.  Entitlement to an initial compensable disability rating 
for residuals of right inguinal herniorrhaphy.

3.  Entitlement to an initial compensable disability rating 
for scarring due to a left inguinal hernia repair.

4.  Entitlement to an initial compensable disability rating 
for scarring due to a right inguinal hernia repair.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
September 1985, and from December 1986 to May 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
November 2005 rating decision, an RO denied entitlement to a 
TDIU.  In an October 2009 rating decision, an RO granted 
service connection for residuals of left and right inguinal 
herniorrhaphies, and for scars due to left and right inguinal 
hernia repairs.  For each of those disabilities, the RO 
assigned a 0 percent, noncompensable disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had left and right inguinal hernia repair 
surgeries during service.  He sought service connection for 
residuals of those surgeries.  He stated that he had pain in 
the surgical areas, and that he had painful surgical scars.  
The Veteran lives in Germany, with a spouse who is stationed 
at a Ramstein Air Base.  In developing evidence relevant to 
the Veteran's claim for service connection for inguinal 
hernia surgery residuals, VA arranged for the Veteran to have 
a medical examination, which was performed in January 2009.  
The examination findings were relevant to the service 
connection claim, but did not directly address the VA 
criteria for ratings for inguinal hernia or for scars.  The 
Board will remand the case for a new examination to obtain 
findings relevant to the applicable rating criteria.

In addition, the Board notes that the records reflect the 
Veteran reporting various dates and numbers of hernia 
surgeries.  A 2003 private treatment record noted the Veteran 
reporting 4 hernia surgeries.  In a 2005 VA treatment record, 
the Veteran reported having only two surgeries with the last 
one in 1995.  In a 2006 VA outpatient record he reported 
having three surgeries, apparently in 1989, 1991, and 1994.  
In actuality, the service treatment records show that he 
underwent hernia repairs to the left and right sides in 
February and April 1987.  A VA examination from August 1992 
noted the history of these 1987 surgeries, and made no 
mention of any subsequent surgery.  No hernias were noted at 
that time.  The record also reveals the Veteran underwent 
surgery for the right inguinal hernia in July 1998.  As the 
evidence as to the number of his surgeries is conflicting, 
the Veteran should be asked to specify whether he has had any 
hernia surgeries other than the two in 1987 in service and 
the July 1998 surgery on the right side, and if so, to 
identify the correct date and place of the surgery.  Efforts 
to obtain records of any additional reported surgery should 
be made.

Inguinal hernias are evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  A noncompensable evaluation is 
warranted for a small reducible inguinal hernia; for one that 
is without true hernia protrusion; and for any preoperative 
inguinal hernia that is remediable.  A 10 percent evaluation 
is appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

The Veteran has also requested entitlement to a total 
disability based on individual unemployability (TDIU).  VA 
regulations allow for the assignment of a TDIU when a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  The 
Veteran's disabilities for which VA has established service 
connection include migraine headaches rated at 50 percent, 
right knee disability rated at 30 percent, and bilateral 
inguinal hernia residuals and scars, each rated at 0 percent.  
His combined rating for service-connected disabilities is 70 
percent, effective in September 2004.

The United States Social Security Administration (SSA) found 
that the Veteran is unable to work as a result of multiple 
disabilities.  The SSA determination considered migraine 
headaches and right knee disability, which are service 
connected, and bilateral upper extremity disabilities and 
right hip disability, 
which are not service connected.  The Board will remand the 
TDIU claim for a medical examination to obtain an opinion as 
to whether the effects of the Veteran's service-connected 
disabilities, considered apart from non-service-connected 
disabilities, are sufficiently disabling as to make the 
Veteran unable to secure or follow a substantially gainful 
occupation.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to whether specify 
whether he has had any hernia surgeries 
other than the two in 1987 in service and 
the July 1998 surgery on the right side, 
and if so, to identify the correct date 
and place of the surgery.  Efforts to 
obtain records of any additional reported 
surgery should be made after securing any 
necessary release

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated the Veteran for his 
hernia complaints since February 2006, and 
who currently treat his migraines and 
right knee condition.  After securing the 
necessary release, the RO/AMC should 
obtain these records.

3.  Arrange for the Veteran, who 
apparently resides in Germany, to have a 
medical examination to determine the 
nature and severity of the scarring and 
other residuals of the bilateral hernia 
repair surgeries that the Veteran had;  
The examiner should be provided with and 
review the Veteran's claims file if 
possible.

The examiner should describe all 
complaints and findings related to the 
post operative left and right inguinal 
areas.  In addition, the examiner should 
respond to the following questions:  
a.  Does the Veteran have a recurrent 
hernia on the right or left side?
b.  For any current hernia: Is it small 
or large?  Does it protrude?  Is it 
readily reducible?  Is it well 
supported by a truss or belt?  Is it 
operable?  
c.  For each surgical hernia repair 
scar, is the scar superficial or deep?  
Is it painful?  Is it unstable? What is 
the measurement of each hernia repair 
scar?
d.  Are the Veteran's complaints of 
groin pain associated with the surgical 
scars?  

4.  Arrange for the Veteran to have a 
general medical examination to address the 
combined effect of the Veteran's several 
service-connected disabilities on his 
capacity for substantially gainful 
employment.  The Veteran has the following 
disabilities that are service-connected: 
migraine headaches, right knee disability, 
residuals of bilateral hernia repair 
surgeries, and scarring from bilateral 
hernia repair surgeries.  The examiner 
should provide an opinion as to whether 
the combined effects of the service-
connected disabilities, without 
consideration of any other disabilities, 
produce sufficient impairment to make the 
Veteran unable to secure or follow a 
substantially gainful occupation.  The 
examiner should be provided with and 
review the Veteran's claims file if 
possible.  

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claims can be granted.  
If any claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


